UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4765



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHIRLEY A. MCDONALD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-04-20-F)


Submitted: June 30, 2005                    Decided:   July 29, 2005


Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Windy C. Venable, Writing and
Research Attorney, Raleigh, North Carolina, for Appellant. John
Stuart Bruce, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, Anne Margaret Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Shirley A. McDonald pleaded guilty to conspiracy to

defraud the Internal Revenue Service, in violation of 18 U.S.C.

§ 286 (2000), and was sentenced to thirty-seven months in prison.

On appeal, she claims that her sentence violates United States v.

Booker, 125 S. 738 (2005).         The United States moves to dismiss

based on McDonald’s waiver of her right to appeal her sentence.

Because we find that the waiver was knowing and voluntary and

because the issue McDonald seeks to raise on appeal lies within the

scope of her waiver, we grant the motion and dismiss the appeal.

     In her plea agreement, McDonald agreed:

          9.    To waive knowingly and expressly all
                rights, conferred by 18 U.S.C. § 3742, to
                appeal whatever sentence is imposed,
                including any issues that relate to the
                establishment of the Guideline range,
                reserving only the right to appeal from
                an upward departure from the Guideline
                range that is established at sentencing,
                . . . excepting an appeal . . . based
                upon grounds of ineffective assistance of
                counsel or prosecutorial misconduct not
                known to the Defendant at the time of the
                Defendant’s guilty plea.

(J.A. 17).

          At   McDonald’s   Fed.    R.   Crim.   P.   11   proceeding,   the

district court ascertained that McDonald had read the indictment,

had discussed her case with her lawyer, was satisfied with her

attorney’s services, and understood the rights she was waiving by

pleading guilty. McDonald was fifty years old, a college graduate,


                                   - 2 -
and not under the influence of drugs or alcohol.        McDonald was

informed of the maximum possible penalty for the offense and the

applicability of the sentencing guidelines.      She stated that she

was guilty of the offense and was pleading guilty voluntarily. The

district court inquired whether McDonald understood the terms of

her appeal waiver; McDonald replied that she did.    The court found

that the plea was freely and intelligently made and accepted it.

           McDonald’s presentence report recommended a base offense

level of six.   Eight levels were added for amount of loss and four

levels were added for McDonald’s role in the offense.        With an

adjusted offense level of 18 and a criminal history category of

III, the resulting guideline range was 33-41 months.     The maximum

term of imprisonment to which she was statutorily subject was ten

years.    See 18 U.S.C. § 286.      The district court adopted the

findings in the presentence report and sentenced her to thirty-

seven months in prison.

           McDonald contends that the district court violated Booker

when it enhanced her sentence by determining amount of loss and her

role in the offense.    However, we recently held in United States v.

Blick, 408 F.3d 162 (4th Cir. 2005), that a waiver-of-appellate-

rights provision in a plea agreement is enforceable in the face of

a Booker violation if the waiver was knowing and intelligent and if

the issues raised by the defendant lie within the scope of the

waiver.   Id. at 169.


                                 - 3 -
          Under Blick, we conclude first that McDonald’s waiver was

knowing and intelligent.        She was fifty years old, a college

graduate, and not under the influence of drugs or alcohol when she

entered her plea.   She had read the indictment, had consulted with

an attorney, and was satisfied with her lawyer’s services.            The

terms of the appellate waiver were clearly set forth both in the

plea agreement and at the Rule 11 proceeding, where they were

specifically discussed.

          Having    concluded   that   the   waiver   was   knowing   and

intelligent, we next consider whether the issue raised on appeal

lies within the scope of the waiver.         McDonald waived “whatever

sentence is imposed, including any issues that relate to the

establishment of the Guideline range, reserving only the right to

appeal from an upward departure from the Guideline range.”             On

appeal, she objects to the district court’s determination of amount

of loss and role in the offense under the guidelines—matters that

plainly relate to the establishment of McDonald’s guideline range.

Under Blick, this issue is waived.

          We therefore grant the United States’ motion to dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               DISMISSED


                                 - 4 -